Exhibit 99.1 NASDAQ:GFED www.gbankmo.com For Immediate Release Contacts: Shaun A. Burke, President and CEO or Carter M. Peters, CFO 1341 W. Battlefield Springfield, MO 65807 417-520-4333 Guaranty Federal Bancshares, Inc. Announces PRELIMINARY THIRD QUARTER 2015 Financial Results SPRINGFIELD, MO – (October 15, 2015) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank, today announces the following preliminary results for its third quarter ended September 30, 2015. Third Quarter Financial Results Results of Operations ● Diluted earnings per common share for the quarter was $.32 compared to diluted income per common share of $.31 for the third quarter of 2014. This was a decline from the $.35 earned in the second quarter of 2015. ● Net income available to common shareholders was $1.4 million for the quarter compared to $1.4 million for the same quarter in 2014. This was a small decline from the $1.5 million earned in the second quarter of 2015. ● Annualized return on average assets was .88% for the quarter compared to .88% for the same quarter in 2014. ● Annualized return on average equity was 8.69% for the quarter compared to 9.45% for the same quarter in 2014. Financial Condition ● Total assets declined $7.9 million as of September 30, 2015 compared to June 30, 2015. However, assets have increased $16.3 million (or 3%) compared to December 31, 2014. ● Gross loan balances declined $3.2 million as of September 30, 2015 compared to June 30, 2015, but have increased $15.3 million (or 3%) compared to December 31, 2014. ● Total deposits declined $14.4 million as of September 30, 2015 compared to June 30, 2015, but have increased $25.3 million (or 5%) compared to December 31, 2014. ● Non-performing assets increased $8.8 million as of September 30, 2015 compared to June 30, 2015, which is also an increase of $7.9 million compared to December 31, 2014. ● Tangible common equity to tangible assets increased to 10.20% as of September 30, 2015. ● Tangible book value per common share increased to $15.15 as of September 30, 2015. Net income available to common shareholders was $1,419,000 for the quarter ended September 30, 2015 as compared to $1,538,000 for the second quarter of 2015 and $1,360,000 for the third quarter of 2014. Diluted earnings per common share was $.32 for the quarter ended September 30, 2015 as compared to $.35 earned for the second quarter and $.31 earned for the third quarter in 2014. Select Quarterly Financial Data Quarter ended September 30, June 30, September 30, 2015 2014 (Dollar amounts in thousands, except per share data) Net income available to common shareholders $ 1,419 $ 1,538 $ 1,360 Diluted income per common share $ 0.32 $ 0.35 $ 0.31 Common shares outstanding 4,341,064 4,334,564 4,300,148 Average common shares outstanding , diluted 4,394,019 4,388,326 4,345,034 Annualized return on average assets % % % Annualized return on average equity % % % Net interest margin % % % Efficiency ratio % % % Tangible common equity to tangible assets % % % Tangible book value per common share $ 15.15 $ 14.76 $ 13.80 Nonperforming assets to total assets % % % The following key issues contributed to the third quarter results as compared to the same period in 2014: Interest income – Despite gross loan balances being above year-end 2014 by $15.9 million (3%), they declined $3.2 million for the third quarter. Unanticipated loan payoffs combined with a highly competitive rate environment for new credit have made it difficult to maintain loan balances and loan yield. A significant portion of the cash balances at June 30, 2015 were invested in lower yielding investment securities. These factors have had a negative impact on interest income and net interest margin. Also negatively impacting interest income and loan yield for the quarter was the reversal of interest income accrued in the amount of $211,000 related to one loan relationship that was placed on non-accrual (see further discussion below). The Company’s total earning asset yield during the quarter was 4.05% as compared to 4.19% during the same quarter in 2014. Interest expense - On the liability side, efforts to increase lower-cost, core deposit relationships have created opportunities for reductions in the Company’s cost of funding. The prepayment of the Company’s remaining $10 million repurchase agreement during the second quarter has also improved cost of funds. The average cost of funds for the quarter was .78% as compared to .84% for the same quarter in 2014. Going forward, the Company will utilize a cost effective mix of retail deposits and non-core, wholesale funding to fund its organic asset growth. Provision for loan loss expense and allowance for loan losses –Based on its reserve analysis and methodology, the Company recorded a provision for loan loss expense of $200,000 during the quarter, a decline from the $450,000 recognized during the prior year quarter. The allowance for loan losses as of September 30, 2015 was 1.34% of gross loans outstanding (excluding mortgage loans held for sale), representing no change from the 1.34% as of December 31, 2014. Management believes the allowance for loan losses is at a sufficient level to provide for potential loan losses in the Bank’s existing loan portfolio. Non-interest income –
